Case: 18-13515    Date Filed: 04/22/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13515
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:18-cr-00042-SPC-CM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

LUIS ROBERT MARTINEZ,

                                                            Defendant-Appellant.
                            ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                           ____________________


                                 (April 22, 2019)

Before NEWSOM, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence-appeal waiver will be enforced
              Case: 18-13515    Date Filed: 04/22/2019   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. DiFalco, 837 F.3d
1207, 1213, 1220-21 (11th Cir. 2016) (holding the district court’s explanation

sufficient where it explained the appeal rights the defendant would ordinarily have,

the appeal rights being waived, and the exceptions to the waiver during the plea

colloquy).




                                         2